Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 1 of 65 PageID #: 3163
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI

           MALEEHA AHMAD, et al,             )
                                             )
                         Plaintiffs,         )
                                             )
           vs.                               )   No. 4:17-CV-2455 CDP
                                             )
           CITY OF ST. LOUIS,                )
                                             )
                         Defendant.          )


                       Deposition of WILLIAM PATRICK MOBLEY
                         taken on behalf of the Defendant
                                 January 28, 2019


                                           INDEX
                   Questions By:                                  Page:

                   MS. DUNCAN                                       5




                     Reporter: Sara Alice Masuga, CSR, CCR
                     IL CSR No. 084-002993 MO CCR No. 1012




                              MASUGA REPORTING SERVICE
                                2033 HIAWATHA AVENUE
                              ST. LOUIS, MO 63143-1215



                               MASUGA REPORTING SERVICE
                                                                  Exhibit M
                                     314/680-2424
                                                                            Page 1
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 2 of 65 PageID #: 3164
                         MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                 Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


 1                     IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
 2
 3         MALEEHA AHMAD, et al,             )
                                             )
 4                       Plaintiffs,         )
                                             )
 5         vs.                               )   No. 4:17-CV-2455 CDP
                                             )
 6         CITY OF ST. LOUIS,                )
                                             )
 7                       Defendant.          )
 8
 9     APPEARANCES:
10
       On Behalf of the Plaintiff:
11
12                 ACLU
                   By Anthony E. Rothert, Esq.
13                 906 Olive Street
                   Suite 1130
14                 St. Louis, MO 63101
15
16     On Behalf of the Defendant:
17
                   City Counselor's Office
18                 By Abby Duncan, Esq.
                   Megan G. Bruyns, Esq.
19                 1200 Market Street
                   City Hall Room 314
20                 St. Louis, MO 63103
21
22
23
24
25



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                            Page 2
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 3 of 65 PageID #: 3165
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
               Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


 1               IT IS STIPULATED AND AGREED by and between
 2     counsel for Plaintiffs and counsel for Defendant that the
 3     deposition of WILLIAM PATRICK MOBLEY may be taken
 4     pursuant to the Federal Rules of Civil Procedure, by and
 5     on behalf of the Defendant on January 28, 2019, at the
 6     offices of the ACLU, 906 Olive Street, St. Louis,
 7     Missouri, before me, Sara Alice Masuga, Certified Court
 8     Reporter and Certified Shorthand Reporter; that the
 9     issuance of notice is waived and that this deposition may
10     be taken with the same force and effect as if all Federal
11     Rules had been complied with.
12               IT IS FURTHER STIPULATED AND AGREED that the
13     signature of the deponent is reserved.
14
15
16
17
18
19
20
21
22
23
24
25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 3
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 4 of 65 PageID #: 3166
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
               Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


 1                                  EXHIBIT INDEX
                 Exhibit:                                                  Page:
 2
 3     Defendant's Exhibit B..................................54
       (Declaration of W. Patrick Mobley)
 4
 5     Defendant's Exhibit C..................................55
       (Cell Phone Screenshots of Text Message from
 6      W. Patrick Mobley to Gilbert Mobley, Plaintiff 00774)
 7
       (Exhibits attached.)
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 4
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 5 of 65 PageID #: 3167
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


 1               WILLIAM PATRICK MOBLEY produced, sworn, and
 2     examined as a witness on behalf of the Defendant
 3     testified as follows commencing at 2:04 p.m.:
 4
 5                              E X A M I N A T I O N
 6     BY MS. DUNCAN:
 7
 8              Q.     Could you state and spell your name for the
 9     record, sir?
10              A.     William Patrick Mobley, M-o-b -- as in boy --
11     l-e-y.
12              Q.     I just introduced myself to you, sir.               My name
13     is Abby Duncan.        I work for the City of St. Louis.             I'm
14     one of the attorneys on this case.            This is Meg Bruyns.
15     She's also one of the attorneys on this case.
16                     Have you ever given your deposition before?
17              A.     No.
18              Q.     Have you represented people who've given
19     depositions before?
20              A.     Yes.
21              Q.     Okay.    How many times would you have sat in on
22     a depo would you say?
23              A.     Two or three times at the most.
24              Q.     Okay, okay.     'Cause I understand you're an
25     attorney, right?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                            Page 5
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 6 of 65 PageID #: 3168
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
               Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


 1              A.    Yes.
 2              Q.    Okay.     Is deposition work not a big part of
 3     what you do?
 4              A.    No.
 5              Q.    Okay.     Okay.     Well, just to kind of go over
 6     some ground rules.        Sara is our court reporter.           She's
 7     taking down everything that we say, so all of your
 8     answers should be verbal.           Any "nuh-uhs" or "huh-uhs,"
 9     they don't translate onto the record.              Also, if you'd be
10     sure not to talk over me, I'll try not to talk over you.
11     It makes for a cleaner record.            And then finally, if I
12     ask you anything that's worded funny or that you don't
13     understand, if you'll just let me know and I'll rephrase.
14     Otherwise I'll assume that if you've answered a question
15     I've asked, that you under the question; is that fair?
16              A.    Yes.
17              Q.    I want to start off with just some background
18     information.      Could you tell me your date of birth?
19              A.                   .
20              Q.    Okay.     And your address?
21              A.                                                             .
22              Q.    And is that in the city?
23              A.    Yes.
24              Q.    Okay.     I want to talk a little bit about your
25     educational background.           Where did you go to high school?



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 6
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 7 of 65 PageID #: 3169
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
               Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


 1               A.   Davenport Central High School in Davenport,
 2     Iowa.
 3               Q.   And where did you go for undergrad?
 4               A.   University of Michigan.
 5               Q.   And what about for graduate school?
 6               A.   I went to law school at the University of
 7     Michigan.
 8               Q.   When did you graduate there?
 9               A.   December, 2010.
10              Q.    Any other graduate studies other than law
11     school?
12              A.    No.    Well, I did get a little bit of graduate
13     credit when I did Teach For America.              I don't remember
14     what school it was from, but I had to have a certain
15     amount of credit to teach for two years and I got that.
16              Q.    Okay.
17              A.    I didn't earn a degree, though.
18              Q.    Okay.     So, whatever certification you
19     needed --
20              A.    Yeah.
21              Q.    -- for Teach For America?           Okay.    Where are
22     you currently employed?
23              A.    Legal Services of Eastern Missouri.
24              Q.    And what do you do for them?
25              A.    I am the Program Director of Legal Advocacy



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 7
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 8 of 65 PageID #: 3170
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
               Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


 1     for Adults with Mental Illness.
 2              Q.    And how long have you been in that position?
 3              A.    Since July 1, 2013, so going on six years.
 4              Q.    Okay.    And what did you do before that?
 5              A.    I was a Skadden Fellow and a staff attorney in
 6     the Children's Legal Alliance.
 7              Q.    And how long did you do that for?
 8              A.    Almost two years.
 9              Q.    So, from 2011 to 2013 --
10              A.    Yes.
11              Q.    -- roughly?      Before that, did you do anything
12     professionally?
13              A.    Immediately before that, I was in law school.
14     Before I went to law school, I taught in St. Louis public
15     schools for two years.
16              Q.    Okay.    Where did you teach, what school?
17              A.    Columbia Elementary.
18              Q.    And was that with your Teach For America --
19              A.    Yes.
20              Q.    -- thing?     I want to ask you maybe some of
21     your affiliations with certain organizations.               Have you
22     ever worked with the ACLU before?
23              A.    I was a legal intern at the ACLU in 2009, the
24     summer of 2009.
25              Q.    And was that the ACLU here in the city --



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 8
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 9 of 65 PageID #: 3171
                       MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
               Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


 1              A.    Yes.
 2              Q.    -- or --
 3              A.    Yeah.
 4              Q.    Okay.
 5              A.    And I'm currently on the ACLU Legal Committee.
 6              Q.    What is the Legal Committee --
 7              A.    It's --
 8              Q.    -- is that like the board or something?
 9              A.    It's a subcommittee of the board that approves
10     the cases that the legal staff will take on.
11              Q.    Okay.    How many people are on that board?
12              A.    I don't know the answer to that.
13              Q.    Okay.    So, the -- the Committee votes on what
14     cases the ACLU will take on?
15              A.    Yes.
16              Q.    So, did you vote on this particular case?
17              A.    No.
18              Q.    Okay.    Other than this case, has the ACLU ever
19     represented you in any other lawsuits?
20              A.    No.
21              Q.    How long have you been on this Legal
22     Committee?
23              A.    Since 2013.
24              Q.    How often do you-all meet?
25              A.    Once a month.



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                          Page 9
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 10 of 65 PageID #: 3172
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             Q.     Who are some of the other Committee members on
  2    this Committee?
  3             A.     Denise Field from WashU, Brad Pierce, who's a
  4    local attorney, Thomas Durphy is a local attorney.                  Those
  5    are the folks whose first and last names I know, I think.
  6             Q.     Okay.    There may be others --
  7             A.     Yeah.
  8             Q.     -- but those are the only ones you know?              Have
  9    you ever donated money to the ACLU?
 10             A.     Yes.
 11             Q.     When's the last time you donated money to
 12    them?
 13             A.     I have an ongoing contribution, monthly
 14    contribution.
 15             Q.     And how much is that for?
 16             A.     My partner set it up, so I don't know the
 17    monthly amount.
 18             Q.     Okay.    And your partner is?
 19             A.     Jacki Langum, L-a-n-g-u-m.
 20             Q.     Name sounds familiar.        Does she work at Legal
 21    Services?
 22             A.     She did.
 23             Q.     Okay.
 24                    MS. BRUYNS:     I think she works for Arch City
 25           Defenders.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 10
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 11 of 65 PageID #: 3173
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1                    MS. DUNCAN:     Oh, yeah.
  2                           (Questions by Ms. Duncan)
  3             Q.     Does she work for Arch City?
  4             A.     Yes.
  5             Q.     There we go.      Thank you.     That's where I
  6    recently saw it.        And that was going to be my next
  7    question, whether you knew of the organization Arch City
  8    Defenders.
  9             A.     I do.
 10             Q.     Okay.    And what position does she hold in Arch
 11    City Defenders?
 12             A.     She's the Director of Advocacy.
 13             Q.     Is she an attorney?
 14             A.     Yes.
 15             Q.     And what is your -- do you have any regular
 16    interaction with Arch City Defenders apart from your
 17    relationship with Miss Langum?
 18             A.     No.
 19             Q.     Do you know other members of leadership in
 20    that organization?
 21             A.     Yes.
 22             Q.     Do you interact with them socially?
 23             A.     Yes.
 24             Q.     Have you ever hired Arch City Defenders to
 25    represent you?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 11
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 12 of 65 PageID #: 3174
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     No.
  2             Q.     Ever donated money to Arch City Defenders?
  3             A.     Yes.
  4             Q.     Okay.    And is that also on a monthly basis?
  5             A.     No.
  6             Q.     Okay.    How much money would you say you've
  7    donated to that organization?
  8             A.     Probably 200 or 250 dollars over the past few
  9    years.
 10             Q.     Do you know who Megan Green is?
 11             A.     Yes.
 12             Q.     And how do you know her?
 13             A.     She's an alderwoman.
 14             Q.     Is she your alderwoman?
 15             A.     No.
 16             Q.     What have been your interactions with her?
 17             A.     I don't think that I've ever personally
 18    interacted with her.         I know who she is because she's in
 19    government and I've -- like I watched the debate that she
 20    participated in this weekend.
 21             Q.     Okay.    What was the debate?         What debate was
 22    that?
 23             A.     President of the Board of Aldermen.
 24             Q.     Oh, okay.     Yeah, that's right.         She's running
 25    for that.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 12
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 13 of 65 PageID #: 3175
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1                    Have you had any contact with her about this
  2    case?
  3             A.     No.
  4             Q.     Okay.    I want to talk some about your protest
  5    history.      As we sit here today, what's the most recent
  6    protest you've attended?
  7             A.     The most recent protest that I attended was
  8    the one in question.
  9             Q.     Okay.    On September 17 --
 10             A.     Yes.
 11             Q.     -- 2017?
 12             A.     Correct.
 13             Q.     Okay.    Before that, what other protests had
 14    you partaken in?
 15             A.     I was there the day -- during the daytime
 16    immediately after the verdict.            I don't know what day
 17    that was on.
 18             Q.     Okay.    September 15?
 19             A.     Yes.
 20             Q.     Okay.
 21             A.     And I participated in other protests in the
 22    city and county.        I'm not sure I could list all of them.
 23             Q.     Okay.    How many of them would you say?
 24             A.     Probably between eight and 12.
 25             Q.     Okay.    And what were -- what were some of the



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 13
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 14 of 65 PageID #: 3176
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    causes that were that you were protesting those eight to
  2    12 times?
  3             A.     Usually some kind of -- Well, there -- many of
  4    them were related to the Ferguson uprising.               Many around
  5    the Mike Brown shooting.          And I -- I -- I don't remember
  6    exactly every single one.          I would say that most of them
  7    related to Ferguson or other civil rights issues.
  8             Q.     Okay.    Are most of them involving
  9    officer-involved shootings?
 10             A.     Yes.
 11             Q.     Okay.    What about protests, like Justice for
 12    Isaiah, have you ever participated in a protest?
 13             A.     No.
 14             Q.     Okay.    What about Ball-Bey?
 15             A.     No.
 16             Q.     Okay.    Before September 15, 2017, do you
 17    remember the last protest that you attended --
 18             A.     It would have been --
 19             Q.     -- prior to that?
 20             A.     It would have been the one on September 15.
 21             Q.     Okay.    But before then?
 22             A.     No, I don't remember what the last one was.
 23             Q.     And these eight to 12 protests, these take
 24    place over what time span?
 25             A.     From 2014 to the present.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 14
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 15 of 65 PageID #: 3177
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             Q.     Okay.    And at these protests, excluding the
  2    ones that we're going to talk about, the September 17 and
  3    September 15, at these other eight to 12 protests that
  4    you've attended, what -- what protest activity did you
  5    participate in, what were some of the things that you did
  6    when you were protesting?
  7             A.     Mostly marching and chanting.
  8             Q.     Okay.    And what did you chant?
  9             A.     All kinds of things.        "Whose streets?         Our
 10    streets."     The -- I can't remember how it begins, but it
 11    ends with, "All we have to lose is our chains."                 And then
 12    usually just whatever the crowd was chanting.                I don't
 13    remember any other specific ones.
 14             Q.     Okay.    Do you remember chanting, "Fuck the
 15    police"?
 16             A.     No.
 17             Q.     At these other eight to 12 -- Well, where --
 18    where were these eight to 12 protests located?
 19             A.     Mostly in the City of St. Louis.            Some of them
 20    in Ferguson and some elsewhere in the county.
 21             Q.     For the ones that took place in the city,
 22    where did those protests take place; do you remember
 23    specifically?
 24             A.     Mostly downtown.
 25             Q.     Okay.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 15
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 16 of 65 PageID #: 3178
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     And I -- I was in the Central West End one
  2    time that I can remember.
  3             Q.     Okay.    And this was all during the
  4    Michael Brown Ferguson protest --
  5             A.     Yes.
  6             Q.     -- time?     Did you see any teargas, mace, or
  7    pepper spray deployed at those protests?
  8             A.     No.
  9             Q.     Was there a police presence at those protests?
 10             A.     Yes.
 11             Q.     Any other prior protests that you've been
 12    involved in, whether Black Lives Matter, Women's Marches,
 13    LGBTQ, the MSI Workhouse protest?
 14             A.     I did go to a rally for the Close the
 15    Workhouse campaign.        Actually, I guess I didn't think of
 16    that as a protest, but that's happened subsequent to --
 17    to this, to --
 18             Q.     Okay.
 19             A.     -- since September 15 or 17 --
 20             Q.     Okay.
 21             A.     -- 2017.     There was one rally.        I don't
 22    remember which downtown building it was in front of, but
 23    I attended that.
 24             Q.     Okay.    And this was after the events of the
 25    weekend of September 15 --



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 16
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 17 of 65 PageID #: 3179
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     Yes.
  2             Q.     -- 2017?
  3             A.     Yes.
  4             Q.     Okay.    You said this was downtown.           Do you
  5    remember when this was exactly?
  6             A.     It was the day of the Veiled Prophet parade.
  7             Q.     Veiled Prophet?
  8             A.     Yes.
  9             Q.     I have no idea when that would be.
 10                    MS. DUNCAN:      Do you have any i- -- Do you
 11           know?
 12                    MS. BRUYNS:      Is it summer?       It's summer.
 13             A.     Yeah, it was in the summer.
 14                           (Questions by Ms. Duncan)
 15             Q.     Okay.    So, this would have been summer of '18
 16    then?
 17             A.     Yes.
 18             Q.     Okay.    I feel bad that I don't know what that
 19    is.
 20                    MR. ROTHERT:      Don't.
 21                    MS. DUNCAN:      Okay.
 22                           (Questions by Ms. Duncan)
 23             Q.     What -- What activity -- what protesting
 24    activity did you participate in at the MSI rally?
 25             A.     It was standing on the sidewalk and listening



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 17
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 18 of 65 PageID #: 3180
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    to speakers.
  2              Q.    Okay.    Was there a police presence at those
  3    protests or at that protest?
  4              A.    Yes, although it seemed mostly to be for the
  5    parade.
  6              Q.    Okay.    This Veiled Prophet parade?
  7              A.    Yes.
  8              Q.    Okay.    Any mace, teargas, pepper spray
  9    deployed at that rally?
 10             A.     No.
 11             Q.     What speakers were there at the MSI rally?
 12             A.     I'm fairly sure that Kayla Reed would have
 13    spoken.
 14             Q.     Okay.
 15             A.     There was one speaker who was someone who had
 16    been detained in the Workhouse.            I don't remember her
 17    name.    Those are the two speakers that I remember.                 There
 18    very likely were others that I don't remember.
 19             Q.     Sure.    Okay.    Any other protest?         I'm just
 20    going to throw a few out there just to kind of jog your
 21    memory.     The Fight For 15?        It's a minimum wage one.
 22             A.     No.
 23             Q.     VonDerrit Myers?
 24             A.     No.
 25             Q.     Okay.    I want to get into the weekend of



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 18
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 19 of 65 PageID #: 3181
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    September 15, 2017, which is why you're here.                You
  2    mentioned two dates.         You mentioned September the 15th
  3    and then September the 17th; is that right?
  4             A.     Yes.
  5             Q.     Okay.    What happened on September the 15th?
  6    Well, let me ask you this first:            How did you hear about
  7    the Stockley verdict?
  8             A.     I was watching for it and I'm sure I saw it.
  9    I was in Kansas City at the time because I was there for
 10    a Missouri Bar meeting --
 11             Q.     Okay.
 12             A.     -- and I remember the verdict coming down and
 13    I got a notification on my phone.            I don't remember what
 14    news source.
 15             Q.     Okay.    Do you remember what time of the day it
 16    was?
 17             A.     In the morning.
 18             Q.     And what was your reaction to the verdict?
 19             A.     I thought it was an injustice.
 20             Q.     And what, if anything, did you do in response
 21    to the verdict?
 22             A.     That day I rode home with a friend of mine
 23    from Kansas City to St. Louis and I did go onto Tucker
 24    that day after I got back from Kansas City.
 25             Q.     Okay.    And what time did you return from



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 19
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 20 of 65 PageID #: 3182
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    Kansas City?
  2             A.     It was in the afternoon.         Early afternoon I
  3    would guess.
  4             Q.     And when you say that you went to Tucker, do
  5    you mean like Tucker and Clark, down by the courthouses,
  6    or --
  7             A.     Yeah, I didn't --
  8             Q.     -- Tucker and Market?
  9             A.     -- get as -- I didn't get as far as Tucker and
 10    Clark.
 11             Q.     Okay.
 12             A.     I was coming out of Christ Church Cathedral
 13    and walked down to Tucker and I don't remember how far
 14    down I got, but I know I wasn't down as far as Clark.
 15             Q.     Okay.    Christ Church Cathedral, is that where
 16    the Arch City Defenders are located?
 17             A.     That's where it used to be.
 18             Q.     Okay.    Was it at --
 19             A.     It was then --
 20             Q.     -- that time?
 21             A.     -- yes.
 22             Q.     Okay.    Okay.    And you said you went --
 23                    MR. ROTHERT:      Don't -- Excuse me.
 24                    MS. DUNCAN:      I'm sorry?
 25                    MR. ROTHERT:      Don't talk over her.        Let her



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 20
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 21 of 65 PageID #: 3183
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1            get the question out.
  2                    THE WITNESS:      Okay.
  3                    MR. ROTHERT:      Thank you.
  4                            (Questions by Ms. Duncan)
  5              Q.    So, you walked from Cwist Chur- -- Christ
  6    Church Cathedral to Tucker, towards Tucker -- along
  7    Tucker for the protest; is that right?
  8              A.    Correct.
  9              Q.    Okay.     Did you walk there with anyone else?
 10             A.     I assume that Jacki Langum was with me --
 11             Q.     Okay.
 12             A.     -- but I don't remember in particular her
 13    being with me.
 14             Q.     Okay.    Anyone else?
 15             A.     Not that I walked there with.
 16             Q.     Okay.    At what point do you join -- Well, let
 17    me ask you this:        Were there other protestors there as
 18    you were walking along Tucker?
 19             A.     Yes.
 20             Q.     How many would you say?
 21             A.     In the hundreds --
 22             Q.     Okay.
 23             A.     -- but I couldn't say any more precisely than
 24    that.
 25             Q.     Okay.    Where -- Did you end up staying at any



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 21
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 22 of 65 PageID #: 3184
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    particular location or were you wandering along Tucker
  2    or --
  3             A.     I -- I'm Sorry.       I think I walked up and down
  4    Tucker.
  5             Q.     Okay.    Between the intersections of which
  6    streets?
  7             A.     I would say Pine and I think I got not quite
  8    to Market.
  9             Q.     Okay.    And there were hundreds of people in
 10    that area?
 11             A.     I think so.
 12             Q.     Okay.    Was there a police presence?
 13             A.     Yes.
 14             Q.     Okay.    What were you doing as -- as you were
 15    there?
 16             A.     Walking up and down the street and observing.
 17             Q.     Okay.    Were you chanting anything?
 18             A.     No.
 19             Q.     And what did you observe?
 20             A.     Mostly I -- As I recall, Tucker was shut down
 21    and, so, it was mostly people milling about.                 I don't
 22    remember whether there were any chants or anything like
 23    that.
 24             Q.     Okay.    At what -- Did you say at what time
 25    that you arrived there?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 22
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 23 of 65 PageID #: 3185
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     Late afternoon --
  2             Q.     Okay.
  3             A.     -- by my best estimation.
  4             Q.     And did you do anything else besides walk up
  5    and down Tucker between Pine and Market observing people?
  6             A.     I talked to folks.
  7             Q.     Do you know who you talked to?
  8             A.     The only person that I remember talking to is
  9    Brendan Roediger.
 10             Q.     And Brandon Roedi- -- Brandon (sic) Roediger
 11    is a professor at SLU Law?
 12             A.     Yes.
 13             Q.     Okay.    And do you have any other affiliations
 14    with SLU Law?
 15             A.     I'm a part-time adjunct there, although I'm
 16    not teaching this semester.           I taught last semester.
 17             Q.     What do you teach?
 18             A.     A section of civil practice.
 19             Q.     Okay.    I guess, what do you teach specifically
 20    in regards to civil practice?
 21             A.     We go through a set of skills beginning with
 22    client/witness interviews up through arguing motions all
 23    stuff in between.        Depo prep.     They do briefs --
 24             Q.     Uh-huh.
 25             A.     -- and basically taking a case over the course



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 23
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 24 of 65 PageID #: 3186
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    of a semester from the client interview through to
  2    arguing a motion.
  3             Q.     Okay.    And who is your supervisor?
  4             A.     Brendan Roediger.
  5             Q.     Okay.    How long have you been teaching at SLU
  6    Law under Brandon (sic) Roediger?
  7             A.     Just one semester.
  8             Q.     That's the only time you did it was just that
  9    one time?
 10             A.     Yes.    And I should say it's Brendan --
 11             Q.     Sorry.
 12             A.     -- with an "e" -- that's okay -- for your
 13    benefit.
 14             Q.     Yeah.    We just hired a guy who's named
 15    Brandon.      They sound the same.
 16                    What police activity -- You said that people
 17    were milling about, the other protestors were?
 18             A.     Yes.
 19             Q.     And they were chanting?
 20             A.     I don't remember.
 21             Q.     Okay.    Anything else you remember about the
 22    protestors --
 23             A.     No.
 24             Q.     -- and their activity?
 25             A.     (Shaking head.)



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 24
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 25 of 65 PageID #: 3187
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             Q.     No?
  2             A.     No.
  3             Q.     Okay.    What, if anything, do you remember
  4    about police actions?
  5             A.     I think I said that I -- as I recall, Tucker
  6    was closed and, so, I presume it was the police who had
  7    done that.
  8             Q.     Do you know why they had done that?
  9             A.     No.
 10             Q.     Okay.
 11             A.     And I don't -- I mean, I know I saw police
 12    officers, but I don't think I even saw any interactions
 13    between protestors and police officers.
 14             Q.     So, at the point that you were out at Tucker
 15    in late afternoon of September 15, 2017, you didn't see
 16    any mace, pepper spray, or -- or teargas being deployed
 17    by police officers; is that right?
 18             A.     That's right.
 19             Q.     Okay.    Anything else that you remember
 20    observing or seeing on September 15?
 21             A.     No.
 22             Q.     Okay.    How long did you stay in that area for
 23    to protest?
 24             A.     My best estimate would be about 60 minutes.
 25             Q.     Okay.    So, you're there from late afternoon to



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 25
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 26 of 65 PageID #: 3188
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    what, early evening; is that fair?
  2             A.     Probably more accurate late afternoon to later
  3    in the afternoon.
  4             Q.     Okay.
  5             A.     I -- It was --
  6             Q.     So, like 4:00 or 5:00?
  7             A.     Yeah, it was sunny when I got there and sunny
  8    when I left.
  9             Q.     Okay.    And after you left, where did you go?
 10             A.     Home.
 11             Q.     And did you participate in any other
 12    protesting activities on September 15, 2017?
 13             A.     No.
 14             Q.     Okay.    Any activity you participated in on
 15    September 16, 2017?        That would have been that Saturday.
 16             A.     I think that that is when I was in the Central
 17    West End.
 18             Q.     Okay.
 19             A.     And at that, I was handing out water.
 20             Q.     Where -- What specific location in the Central
 21    West End would you have been at?
 22             A.     We -- The group was walking up Skinker and I
 23    don't remember if it turned on Delmar or which direction.
 24    I had parked a ways away and walked with a bucket of
 25    water or bin full of bottles of water and, so, I was



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 26
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 27 of 65 PageID #: 3189
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    mostly behind any protest that was happening.
  2             Q.     Okay.    And what time did you arrive at the
  3    Skinker location?        Is this on Skinker and -- and Delmar?
  4             A.     It's south of Delmar --
  5             Q.     Okay.
  6             A.     -- that I first saw the group.            I would say
  7    maybe roughly Forest -- north of Forest Park.
  8             Q.     Okay.
  9             A.     And I would have arrived there that was
 10    sometime in the evening.
 11             Q.     Okay.    Would you say six o'clock?
 12             A.     Six o'clock or later.
 13             Q.     Okay.    And you mentioned the group that was
 14    there.     Were you with a group?
 15             A.     Yes.
 16             Q.     Okay, what group were you with?
 17             A.     I don't -- It wasn't anything official.               It
 18    was a group that had organized to support the protestors.
 19    So, like I said, I had a big bin full of bottled water.
 20             Q.     Okay.    How many protestors were at that
 21    Skinker location in the evening of the 16th?
 22             A.     I think, again, maybe roughly 200.
 23             Q.     Okay.
 24             A.     That's a very rough estimate.
 25             Q.     Sure.    And you said you and a couple of other



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 27
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 28 of 65 PageID #: 3190
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    people had organized to aid the protestors or would you
  2    say that?     Assist them?      Help them?      How would you --
  3             A.     Yes.
  4             Q.     -- describe it?
  5             A.     Yeah, we were handing out water.            I think
  6    maybe some folks had snacks.
  7             Q.     Okay.    And what other people were you with?
  8             A.     The only person whose name I remember is
  9    Kennard Williams and I was not with him at the protest.
 10    I was with him at the meet-up spot before we went down to
 11    the protest.
 12             Q.     And where did you-all meet up before the
 13    protest?
 14             A.     It was in north city and I don't remember.
 15    I -- I think -- I think it was a church --
 16             Q.     Okay.
 17             A.     -- but I do not remember exactly where it was.
 18             Q.     How many people assembled there?
 19             A.     Ten.
 20             Q.     Okay.    Was it organized by a particular group
 21    or organization that put that on?
 22             A.     Not that I know of.
 23             Q.     Okay.    Kennard Williams, who -- how -- how do
 24    you know him?
 25             A.     He's a friend.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 28
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 29 of 65 PageID #: 3191
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             Q.     Okay.    How do you know him?
  2             A.     I think that I would have met him either
  3    through -- probably met him through Arch City Defenders.
  4             Q.     Okay.    Does he work there?
  5             A.     No.
  6             Q.     Do you know where he works?
  7             A.     To my knowledge, he doesn't have a job right
  8    now.    At that time, he worked at MORE.
  9             Q.     Anyone else you remember handing out water
 10    with on September 16?
 11             A.     I don't know anyone's name.
 12             Q.     Okay.    And how long did you stay at that
 13    location in the Central West End?
 14             A.     We were moving around a lot --
 15             Q.     Okay.
 16             A.     -- so I don't remember how long we stood
 17    there, but then we were just handing out water to anybody
 18    who needed it.
 19             Q.     Okay.    And did people approach you or you
 20    approach them or both?
 21             A.     I would say both.
 22             Q.     Okay.    Who purchased the water to hand out?
 23             A.     I don't know.
 24             Q.     Okay.    I may have already asked you this.
 25    Sorry, it's been a long day.            Did you say how long that



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 29
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 30 of 65 PageID #: 3192
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    you stayed there?
  2             A.     We didn't stay at the intersection where the
  3    group was for very long.          I think the group started
  4    moving north and I was probably out that night for three
  5    or four hours.
  6             Q.     Okay.    Along with handing out bottled water,
  7    were you chanting?
  8             A.     No.
  9             Q.     Were you holding any signs?
 10             A.     No.
 11             Q.     Okay.    And then after being there for three or
 12    four hours, where did you go?
 13             A.     Home.
 14             Q.     Did you participate in any other protesting
 15    activity on September 16, 2017?
 16             A.     No.
 17             Q.     When you were at the Central West End location
 18    on Skinker, what were some of the things that you
 19    observed protestors doing?
 20             A.     I remember people holding signs.            I'm
 21    confident they were chanting, although I don't remember
 22    what, and I recall seeing a group of protestors move
 23    north on Skinker.
 24             Q.     Okay.    Did you observe any protestors throwing
 25    water bottles at the police?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 30
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 31 of 65 PageID #: 3193
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     No.
  2             Q.     Did you observe any protestors throwing rocks
  3    at police?
  4             A.     No.
  5             Q.     Did you observe any protestors throwing
  6    concrete blocks at police?
  7             A.     No.
  8             Q.     Did you observe any protestors verbally
  9    threatening police?
 10             A.     No.
 11             Q.     What police activity did you observe on
 12    September 16, if any?
 13             A.     Their presence.
 14             Q.     Okay.    Any macing, pepper spray, teargas
 15    deployed that you saw?
 16             A.     No.
 17             Q.     Let's move to September the 17th.             What
 18    protesting activities did you participate in on
 19    September 17?
 20             A.     I drove there with Kennard Williams and we
 21    joined a group that was in front of Police Headquarters
 22    on Olive and --
 23             Q.     At about what time was that?
 24             A.     This would have been late afternoon.
 25             Q.     Okay.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 31
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 32 of 65 PageID #: 3194
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     Maybe early evening.         It was -- I think I
  2    remember the sun kind of starting to go down.
  3             Q.     Okay.
  4             A.     The purpose of my being there was to support
  5    the protestors.         I had a bottle of Milk of Magnesia and
  6    water.
  7             Q.     Okay.
  8             A.     And when the protest moved toward downtown,
  9    Kennard and I didn't go with them.              We followed it quite
 10    a distance.
 11             Q.     Okay.    As I understand it, the protests that
 12    happened at Police Headquarters kind of went away from
 13    Police Headquarters to SLU and then back around to
 14    Headquarters; is that fair?
 15             A.     I don't know about back to Headquarters.                I
 16    know that it left Police Headquarters heading downtown.
 17    And that -- I don't remember ever seeing a group after
 18    that.
 19             Q.     Okay.    At Police Headquarters, how many
 20    protestors would you say you saw there?
 21             A.     Probably, rough estimate, 200 again.
 22             Q.     Okay.    Did you see any police, in the late
 23    afternoon of 17, did you see any police deploy teargas,
 24    pepper spray, or mace at that time?
 25             A.     No.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 32
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 33 of 65 PageID #: 3195
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             Q.     Okay.    You said that there was a group of
  2    people that proceeded to head downtown?
  3             A.     Yes.
  4             Q.     Okay.    And that you did not go downtown with
  5    them?
  6             A.     Not with them, no.        At a considerable
  7    distance, we wal- -- we walked in that direction.
  8             Q.     Okay.    Would this have been about still the
  9    late afternoon or are we getting into evening at that
 10    point?
 11             A.     Probably into early evening by then.
 12             Q.     Okay.    Early evening 5:00 to 6:00-ish?
 13             A.     That sounds right.        Maybe 6:00 to 7:00.
 14             Q.     And what activity did you observe when you
 15    followed the group downtown?
 16             A.     It was out of my sight.
 17             Q.     Okay.    Did you hear any windows being broken?
 18             A.     No.
 19             Q.     Did you hear any planters being destroyed?
 20             A.     No.
 21             Q.     Did you use any of the equipment that you had
 22    brought to assist protestors on the 17th, the Milk of
 23    Magnesium (sic) and water?
 24             A.     No.
 25             Q.     After you moved towards downtown, what -- what



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 33
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 34 of 65 PageID #: 3196
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    happened; how long were you in that downtown area?
  2             A.     So, by the time that I made it downtown, I
  3    don't remember there being any group of protestors.                  I
  4    walked around for 30 minutes to an hour --
  5             Q.     Okay.
  6             A.     -- and then I was on my way back to the car
  7    when I was detained.
  8             Q.     Okay.    And when you were walking around for 30
  9    minutes to an hour, what -- what were you doing?
 10             A.     I was just looking around.
 11             Q.     Did you observe anything in particular by way
 12    of protests or police?
 13             A.     I saw a lot of police.         Some of them on bikes
 14    kind of staging.        There was one street that was blocked
 15    off, I don't remember which, but I turned when I got to
 16    there.    And there were non-police on the streets, but
 17    there wasn't any group, there wasn't any protest that I
 18    remember seeing.
 19             Q.     Okay.    Where was your car located?
 20             A.     It was I think a block north of Market, north
 21    of Union Station.
 22             Q.     So, you made your way then from downtown to
 23    your car?
 24             A.     Yes.
 25             Q.     And would this be about at 7:00 p.m. or what



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 34
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 35 of 65 PageID #: 3197
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    time frame would you give this?
  2             A.     I think it wa- -- it would have been more like
  3    8:00.
  4             Q.     Okay.
  5             A.     8:00 or 9:00.
  6             Q.     And were you walking with Kennard?
  7             A.     No.
  8             Q.     Okay.    At what point did he -- did you go your
  9    separate ways with Kennard?
 10             A.     He went ahead of me to get closer to the group
 11    when we were going downtown.
 12             Q.     Okay.    So, would you say he was a part of that
 13    group that went downtown?
 14             A.     I couldn't say.
 15             Q.     Okay.    At that point, though, you had kind of
 16    split off?
 17             A.     Yes.
 18             Q.     Okay.    So, do you reach your car at about 8:00
 19    p.m.?
 20             A.     No.
 21             Q.     Tell me what happened as you made your way
 22    back to your car.
 23             A.     I had crossed Tucker and was heading west on
 24    Pine.    And I think in front of the second building on
 25    that block, I saw two young people being arrested and



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 35
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 36 of 65 PageID #: 3198
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    began to film it.
  2             Q.     Okay.    How old were these young people?
  3             A.     I would say 18 or 19 years old.
  4             Q.     Okay.    And you said that you began to film it?
  5             A.     Correct.
  6             Q.     Why did you do that?
  7             A.     Because I was interested to see what would
  8    happen.
  9             Q.     Okay.    Did you observe police officers at that
 10    location?
 11             A.     Yes.
 12             Q.     How many?
 13             A.     Six to eight.
 14             Q.     Okay.    And were they all interacting with
 15    these two young people?
 16             A.     No.
 17             Q.     Okay.    How many officers were interacting with
 18    the two young people?
 19             A.     When I saw them, I think that they were
 20    sitting -- I know they were sitting on the curb and I
 21    don't remember whether there were any officers actually
 22    interacting with them.
 23             Q.     Okay.    So, when you took your camera -- I
 24    assume it was your cell phone?
 25             A.     Yes.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 36
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 37 of 65 PageID #: 3199
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             Q.     Okay.    When you took out your cell phone to
  2    film them, you were filming them sitting on the curb?
  3             A.     Yes.
  4             Q.     Okay.    And what happened after that?
  5             A.     So, I was on the north side of Pine.             They
  6    were on the south side of Pine.            And shortly after I had
  7    got my camera out and began to film, a police officer in
  8    a white shirt and a helmet came and took my phone from
  9    me.
 10             Q.     Do you know what the officer's name was?
 11             A.     No.
 12             Q.     Did he say anything to you or did he just take
 13    your phone?
 14             A.     He just took my phone.
 15             Q.     Okay.    How did you respond to that?
 16             A.     I don't quite remember.         I don't -- I was
 17    stunned and I don't think that I said anything until that
 18    the white shirt officer had handed my phone to a
 19    plainclothes officer who was using my phone and I said
 20    please don't access my phone.           I think that was the first
 21    thing that I said --
 22             Q.     Uh-huh.
 23             A.     -- in -- in all of this.         And I don't remember
 24    whether I had given that officer my driver's license yet
 25    or not.     I gave it to the white shirt at some point he



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 37
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 38 of 65 PageID #: 3200
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    asked for it.       He told me that someone named Mosley was
  2    wanted for a crime and, so, he had to run my name through
  3    the database and it's Mobley.
  4             Q.     Right.    Had they -- they asked you your name
  5    beforehand?
  6             A.     I don't remember.
  7             Q.     So, the white shirt officer comes to you and
  8    asks for your phone, you give it to him, and then at that
  9    point, the red shirt officer tries to access your phone;
 10    is that your testimony?
 11             A.     He didn't ask for my phone.           He just took it.
 12             Q.     He took it, okay.
 13             A.     And, yes, then the white shirt handed it to
 14    the plainclothes officer, who was wearing a red polo
 15    shirt and a bulletproof vest and that was the officer who
 16    accessed my phone.
 17             Q.     Okay.    And then you told the plainclothesed
 18    officer not to access your phone, and what did he say
 19    back?
 20             A.     He said, "Why would I use your phone?               I have
 21    my own fucking phone."
 22             Q.     Okay.    And then what happened?
 23             A.     Then I was ordered to sit on the curb with my
 24    legs in front of me, which I did.             I complied with all
 25    their orders.       As I was sitting there, I had a number of



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 38
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 39 of 65 PageID #: 3201
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    interactions with officers.           One of them came and yelled
  2    at me that he was going to arrest me for property
  3    destruction and resisting arrest and then another officer
  4    whispered something to him and he walked away without
  5    saying anything else to me.
  6             Q.     Did you know whether or not property damage
  7    was occurring in the downtown area?
  8             A.     I had seen broken windows and planters when I
  9    was walking around.
 10             Q.     So, is that a "yes" then --
 11             A.     Yes.
 12             Q.     -- you knew that that was happening?
 13             A.     Yes.
 14             Q.     Okay.    How many broken planters did you see?
 15             A.     Maybe four.
 16             Q.     Do you remember at what locations you saw
 17    that?
 18             A.     I'm almost certain that the broken window --
 19    maybe broken windows and planters that I saw were on
 20    Wash. Ave.
 21             Q.     Okay.    How many broken windows did you see?
 22    You said about four planters, right?
 23             A.     Yeah, I think.       I remember in particular one
 24    window being broken, but I don't think that that was the
 25    only one I saw.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 39
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 40 of 65 PageID #: 3202
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             Q.     Okay.    And this was all along Wash. Ave.?
  2             A.     As I recall.      I'm not a hundred percent
  3    certain.
  4             Q.     Sure.    So, then after one of the officers said
  5    something about property damage, what happened?
  6             A.     At some point, the -- and I don't remember
  7    whether this was before or after I got yelled at that I
  8    was going to be arrested, the plainclothes officer
  9    crouched down beside me.          He asked me whether I had been
 10    downtown breaking windows and I said, "No."               And he said,
 11    "Well, we'll just take you to jail and find somebody
 12    who'll say that you did."          He searched my bag without my
 13    consent.      Asked whether I had a hammer, and I did not.
 14             Q.     Did you tell him you did not?
 15             A.     Yes.    And then I -- I don't remember whether I
 16    had any other interactions with police officers before I
 17    got my driver's license back.           When I did get it back,
 18    the squad officer I think who had run my -- my ID through
 19    the system came and gave it to the plainclothes officer
 20    who still had my phone, and he knelt down next to me and
 21    he said, "You're going to take this and put it in your
 22    wallet, you're going to get your phone, and you're going
 23    to walk away.       And if you so much as turn around, I'll
 24    arrest you because I'm not in the mood."
 25             Q.     Okay.    And did you comply with those orders?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 40
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 41 of 65 PageID #: 3203
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     Yes.
  2             Q.     And at that point, did you make your way to
  3    the car?
  4             A.     Yes.
  5             Q.     And then what happened?
  6             A.     Then I went home.       Kennard -- It was Kennard's
  7    car and he took me home.          I don't remember if I had to
  8    wait there or not.
  9             Q.     Okay.    During your interactions with police at
 10    that location -- It would have been Tucker and Pine --
 11             A.     Yes.
 12             Q.     -- where this happened, right?
 13             A.     Yes.
 14             Q.     At that location, was any mace, pepper spray,
 15    or teargas deployed against you?
 16             A.     No.
 17             Q.     Were any of those agents deployed against the
 18    two young people who were there?
 19             A.     Not that I saw.
 20             Q.     Okay.    What was happening with the young
 21    people as you were interacting with -- with police, were
 22    they still sitting on the curb?
 23             A.     As far as I can recall.         I kind of lost track
 24    of them once I was having to deal with the police on my
 25    own.    So, I don't remember seeing them drive away, so I



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 41
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 42 of 65 PageID #: 3204
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    assume that they were still on the curb.
  2             Q.     Okay.    Do you know what -- Do you have any
  3    context of why they were sitting on the curb, what caused
  4    them to be sitting on the curb?
  5             A.     No.
  6             Q.     Okay.    When you saw them on the curb, were
  7    they handcuffed?
  8             A.     Yes.
  9             Q.     Okay.    Were you ever handcuffed?
 10             A.     No.
 11             Q.     Okay.    Anything else about the events on
 12    September 17 that you remember that we haven't discussed?
 13             A.     When I got my phone back, the video that I had
 14    been taking had been deleted.
 15             Q.     Okay.    And this is the video you took of the
 16    two young people on the curb?
 17             A.     Yes.
 18             Q.     Do you remember how long that video lasted?
 19             A.     It was under a minute, I think, before the
 20    officer took my phone.
 21             Q.     Anything else we haven't discussed about
 22    September 17?
 23             A.     No, not that I can recall.
 24             Q.     Did you participate in any protesting
 25    activities on September 29, 2017, near Busch Stadium?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 42
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 43 of 65 PageID #: 3205
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     No.
  2             Q.     Okay.    Did you participate in any other
  3    protest activity regarding the Stockley verdict other
  4    than what we discussed?
  5             A.     No.
  6             Q.     Did you experience any exposure to mace,
  7    pepper spray, or teargas the weekend of September 15?
  8             A.     No.
  9             Q.     And I believe that your testimony was that you
 10    didn't see any protestors get maced, pepper-sprayed, or
 11    teargassed that weekend, either; correct?
 12             A.     That's correct.
 13             Q.     At either of the events that you attended on
 14    the weekend of September 15, did you hear any protestors
 15    making violent threats towards police officers?
 16             A.     No.
 17             Q.     And at any point during that weekend, did you
 18    see water bottles being thrown at police?
 19             A.     No.
 20             Q.     Did you see rocks being thrown at police?
 21             A.     No.
 22             Q.     What about broken concrete towards police?
 23             A.     No.
 24             Q.     Did you witness any property damage by
 25    protestors or demonstrators?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 43
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 44 of 65 PageID #: 3206
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     No.
  2             Q.     Okay.    You mentioned the planters and the
  3    broken windows.       Do you know how they became broken?
  4             A.     No.
  5             Q.     When you were participating in protesting
  6    activities on September 15, 16, I guess, as well, and the
  7    17th, did you recognize any other protestors?
  8             A.     I probably did.       I don't remember anyone
  9    specific.
 10             Q.     Okay.    Do you -- Would you have recognized any
 11    of the legal observers that were out there?
 12             A.     Did I -- Sorry, can you repeat the question?
 13             Q.     Sure.    Did you recognize any legal observers
 14    that were out protesting or with -- amongst the
 15    protestors that weekend?
 16             A.     No, I don't recall seeing anyone in a green
 17    hat that I recognized.
 18             Q.     Okay.    At any point during your protesting
 19    activities that weekend, did you hear any dispersal
 20    orders?
 21             A.     As I was walking west, this was, I think,
 22    before I crossed Tucker --
 23             Q.     Is this on the 16th?        17th?
 24             A.     This was on the 17th.
 25             Q.     Okay.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 44
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 45 of 65 PageID #: 3207
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     Sorry.
  2             Q.     That's fine.
  3             A.     I was walking west and there were large
  4    vehicles going up and down Tucker giving dispersal
  5    orders.
  6             Q.     And how were they giving dispersal orders,
  7    were they shouting?         Did they have, what are those,
  8    foghorns?
  9             A.     There was a megaphone.
 10             Q.     Okay, there you go.
 11             A.     Sure.
 12             Q.     Okay.
 13             A.     Yeah, it was coming out of the trucks and it
 14    was amplified somehow.
 15             Q.     Okay.    And did you see protestors, in fact,
 16    disperse in compliance with that order?
 17             A.     There were very few people on the street when
 18    I saw that, so I didn't see anyone comply or not comply.
 19             Q.     Okay.    How many times would you say you heard
 20    a dispersal order on September 17?
 21             A.     Two or three.
 22             Q.     And this was around what time?
 23             A.     My best guess is 9:00 p.m.
 24             Q.     What specifically did you hear?
 25             A.     Best I can recall, it was, "You're engaged in



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 45
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 46 of 65 PageID #: 3208
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    an unlawful assembly.         You're ordered to disperse.           If
  2    you don't disperse, you may be subject to the deployment
  3    of chemical agents."
  4             Q.     Okay.
  5             A.     "Or arrest."      I think they probably said, "Or
  6    arrest."
  7             Q.     Okay.    And did you hear that same phrase or
  8    sayings two or three times?
  9             A.     Yes.
 10             Q.     Okay.    When you saw the protestors heading
 11    towards downtown, did you see protestors in the street?
 12             A.     Yes.
 13             Q.     Were they blocking traffic or interfering with
 14    traffic, I guess?
 15             A.     I don't think so.       My recollection is that
 16    Olive was blocked off and I only saw folks on Olive.
 17             Q.     You don't remember seeing any vehicular
 18    traffic?
 19             A.     No, there was no traffic.
 20             Q.     Okay.    I think that you said that -- Well, let
 21    me ask you.      How did you find out about the protests on
 22    September 15 that they were happening?
 23             A.     Well, I assumed that after a not guilty
 24    verdict there would be something and I probably talked to
 25    Jacki 'cause her office was downtown.              I don't remember



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 46
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 47 of 65 PageID #: 3209
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    in particular how I found out.
  2             Q.     Okay.    What about on September the 16th at the
  3    Central West End, how did you find out about that?
  4             A.     I think it must have been from Kennard because
  5    he was involved in organizing the place where we all met.
  6             Q.     Okay.    And what about on the 17th?
  7             A.     Kennard, as well.       I rode there with him.
  8             Q.     Okay.    Do you know how he found out about
  9    them?
 10             A.     No.
 11             Q.     When you were participating in protesting
 12    activities, were you in the street?
 13             A.     Yes, on Olive.
 14             Q.     And on what day would that have been?
 15             A.     On the 17th.      And I may have been on Tucker
 16    and not on the sidewalk on the 15th, but there was no
 17    traffic.      And on the 16th, I think that the group had
 18    assembled on Skinker and I don't know -- I mean, there
 19    was no traffic again and I probably was on Skinker at
 20    some point.
 21             Q.     When you say "there was no traffic," does that
 22    just mean that there weren't a lot of cars?
 23             A.     There were zero cars moving on Skinker.
 24             Q.     Okay.    When you say that there were dispersal
 25    orders, did they -- what specific words were used when



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 47
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 48 of 65 PageID #: 3210
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    they said that?        The police said that this was an
  2    unlawful assembly and then they -- did they say -- did
  3    they use the word "disperse" or did they say, "Leave the
  4    area"?
  5             A.     I don't remember.
  6             Q.     I'm going to throw out some names and I just
  7    want to see if you recognize the name.
  8             A.     (Nodding.)
  9             Q.     Fareed Alston?
 10             A.     No.
 11             Q.     Rasheen Aldridge?
 12             A.     Yes.
 13             Q.     How do you know Rasheen Aldridge?
 14             A.     He's a Democratic committeeman.           I've seen him
 15    speak at political events.
 16             Q.     Okay.    Any other interactions you've had with
 17    him other than that?
 18             A.     No.
 19             Q.     How about Brian Baude?
 20             A.     No.
 21             Q.     Amir Brandy?
 22             A.     No.
 23             Q.     Crystal Brown?
 24             A.     No.
 25             Q.     Emily Davis?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 48
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 49 of 65 PageID #: 3211
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     No.
  2             Q.     Heather De Mian?
  3             A.     No.
  4             Q.     Alison Dreith?
  5             A.     I recognize the name.        She is, as I recall,
  6    the Director -- she works for Planned Parenthood and I
  7    know her name from that.          I don't recall ever speaking to
  8    her.
  9             Q.     Ever or just at these --
 10             A.     Ever.
 11             Q.     -- events?     Okay.    What about Darryl Gray?
 12             A.     Do not recognize it.
 13             Q.     We've talked about Megan Green.           Mark Gullett?
 14             A.     Don't recognize.
 15             Q.     Calvin Kennedy?
 16             A.     Don't recognize.
 17             Q.     Lindsay Laird?
 18             A.     I do not recognize.
 19             Q.     Andre Roberts?
 20             A.     Do not recognize that name.
 21             Q.     Derek Laney?
 22             A.     No.
 23             Q.     Iris Nelson?
 24             A.     No.
 25             Q.     Alex Nelson?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 49
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 50 of 65 PageID #: 3212
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     No.
  2             Q.     Dillan Newbold?
  3             A.     It occurs to me I've heard that name before,
  4    but I have no idea where or how.
  5             Q.     Okay.    Mario Ortega?
  6             A.     No.
  7             Q.     Christopher Robertson?
  8             A.     No.
  9             Q.     Keith Rose?
 10             A.     I know Keith.
 11             Q.     How do you know Keith Rose?
 12             A.     I've met him at protests as well as various
 13    events.
 14             Q.     Okay.    And what other protests do you remember
 15    seeing him at?
 16             A.     The one I can remember in particular was in
 17    the county.      It would have been in August, 2015.             Other
 18    than that, I assume if I was at a protest, I saw Keith,
 19    but I don't remember specifically which ones.
 20             Q.     Okay.    And the one on August of '15, was that
 21    involving Michael Brown --
 22             A.     Yes.
 23             Q.     -- protest?     And you said you've seen him at
 24    other events.       What other events would those have been?
 25             A.     I know I saw him at an Arch City event and,



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 50
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 51 of 65 PageID #: 3213
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    so, it's fundraising or political events.
  2             Q.     Do you interact with him socially?
  3             A.     No.
  4             Q.     Do you remember seeing him the weekend of
  5    September 15?
  6             A.     I don't recall seeing him.
  7             Q.     Okay.    What about Demetrius Thomas?
  8             A.     I don't recognize that name.
  9             Q.     Jonathan Ziegler?
 10             A.     I've heard the name somewhere.           If it's the
 11    person I'm thinking of, then he testified at the same
 12    preliminary injunction hearing that I did.
 13             Q.     Right.    Do you know of his -- his streaming
 14    site, WebZ -- RebZ?
 15             A.     I know that that's -- I know it exists.
 16             Q.     Okay.    Have you ever viewed anything on there
 17    before?
 18             A.     Only what I saw in court on that day.
 19             Q.     Sure, okay.     Have you seen any of these people
 20    since the protests?
 21             A.     Can I amend my answer to --
 22             Q.     Yeah.
 23             A.     I may have watched one -- one stream on RebZ's
 24    site.
 25             Q.     Okay.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 51
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 52 of 65 PageID #: 3214
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     I don't remember where it was from, but I
  2    recall, I think, doing that one time.
  3             Q.     Okay.    Was that --
  4             A.     And --
  5             Q.     Sorry.    Go ahead.
  6             A.     It was -- And I honestly don't remember when
  7    it was, either.       I just wanted to make sure that I got
  8    that on the record --
  9             Q.     Sure.
 10             A.     -- 'cause I'm sure I had watched it once, but
 11    I don't remember where he was or what was going on.
 12             Q.     Do you remember whether it was before or after
 13    the Stockley verdict protests?
 14             A.     I do not.
 15             Q.     Okay.    Was it about the Stockley verdict
 16    protests?
 17             A.     I don't remember.
 18             Q.     Did you recognize specifically any police
 19    officers the weekend of September the 15th?
 20             A.     Recognize people as police officers or police
 21    officers that I knew?
 22             Q.     Yeah, police officers that you knew.
 23             A.     I did not.
 24             Q.     Okay.    Did you observe or witness the Highway
 25    40 blockage on September the 15th?



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 52
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 53 of 65 PageID #: 3215
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     No.
  2             Q.     Have you ever applied for a permit to protest?
  3             A.     No.
  4             Q.     The weekend of September 15, do you recall
  5    hearing that there was a free speech zone --
  6             A.     No.
  7             Q.     -- designated for protestors?
  8             A.     No, I don't recall that.
  9             Q.     Do you know of any other officer-involved
 10    shootings since the Stockley verdict?
 11             A.     Yes.
 12             Q.     And were you involved in any protests related
 13    to those incidences?
 14             A.     No.
 15             Q.     You said since this incident, you've protested
 16    at an MSI rally downtown?
 17             A.     Yes.
 18             Q.     Okay.    Any other protest that you've
 19    participated in after the weekend of September 15, 2017?
 20             A.     No.
 21             Q.     I want to draw your attention to --
 22                    MS. DUNCAN:     We can mark this as, I guess, B
 23           maybe.
 24                    (At this point, an off-the-record discussion
 25                    was had.)



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 53
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 54 of 65 PageID #: 3216
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1                    (At this point, Defendant's Exhibit Mobley B
  2                    was marked for identification.)
  3                            (Questions by Ms. Duncan)
  4             Q.     Okay.     I'm showing you what's been marked as
  5    Defendant's Deposition Exhibit Mobley B.               Okay.    And do
  6    you recognize that?
  7             A.     Yes.
  8             Q.     Okay.     And is that the Declaration that you
  9    drafted or someone helped you draft in preparation for
 10    the preliminary injunction hearing in this case?
 11             A.     Yes.
 12             Q.     Okay.    And as I understand it, and it may be
 13    on there -- yeah, you can go ahead and look at it -- you
 14    say in there that you had heard that pepper spray or gas,
 15    teargas or mace was used the weekend of September 15?
 16             A.     Yes.
 17             Q.     Okay.    And how did you hear that?
 18             A.     I don't remember specifically.            Through news
 19    coverage and talking to people who knew.
 20             Q.     Okay.    "News coverage" being the newspaper or
 21    TV?
 22             A.     It --
 23             Q.     Both?
 24             A.     Most likely the newspaper, but online.
 25             Q.     Okay.    And when do you remember hearing about



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 54
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 55 of 65 PageID #: 3217
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    that?
  2             A.     Immediately afterwards.          Maybe the next day.
  3             Q.     So, that Saturday, Sunday, Monday maybe?
  4             A.     Yes.
  5             Q.     Okay.    Did you observe anything regarding an
  6    encirclement tactic or what some have called kettling on
  7    the evening of September 17?
  8             A.     No.
  9             Q.     That's all I'm going to use for that one.                 I
 10    want to put something else in front of you.                 We received
 11    some production from Plaintiffs in this matter.                  One of
 12    the things we received are screenshots, I believe, from
 13    your cell phone.        Did you provide that to your attorney?
 14             A.     Yes.
 15             Q.     Okay.
 16                    MS. DUNCAN:      We can mark this Mobley C, I
 17           guess.
 18                    (At this point, Defendant's Exhibit Mobley C
 19                    was marked for identification.)
 20                           (Questions by Ms. Duncan)
 21             Q.     And I'll represent to you that this is
 22    actually a screenshot of a series of screenshots that we
 23    received.
 24             A.     (Nodding.)
 25             Q.     This one in particular is labeled Plaintiff



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 55
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 56 of 65 PageID #: 3218
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    00774.    And the side caption is, I think, Mobley
  2    Screenshot 8 or something like that.
  3             A.     (Nodding.)
  4             Q.     And these messages were sent to a Gilbert M.
  5    Who is Gilbert M.?
  6             A.     He's my uncle.
  7             Q.     Okay.    What's his last name, Mobley?
  8             A.     Yes.
  9             Q.     Okay.    Makes sense.      And is he affiliated with
 10    any kind of newspaper or press, media in any way?
 11             A.     No.
 12             Q.     Okay.    In one of the screenshots, you tell him
 13    not to say anything or use your name in anything.                   Did
 14    you mean in his interaction with other people?
 15             A.     Yes.
 16             Q.     Okay.    And I wanted to show you this and you
 17    can read through it.         This is Defendant's Exhibit C,
 18    Mobley C.     Do you recog- -- Sorry.          Are you finished
 19    reading it?
 20             A.     Yes.
 21             Q.     And does that accurately depict what you
 22    texted to your uncle?
 23             A.     I don't remember texting it, but I assume it
 24    does.
 25             Q.     Okay.    You have no reason to dispute --



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 56
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 57 of 65 PageID #: 3219
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             A.     No.
  2             Q.     -- that you sent that to him?
  3             A.     (Shaking head.)
  4             Q.     Do you remember when you sent that to him?
  5             A.     No, I don't.
  6             Q.     Okay.    And in the screenshot, is it true that
  7    you describe the police as murderers?
  8             A.     I see that I say they murder people.
  9             Q.     Okay.    And do you describe them as terrorists?
 10             A.     Yes.
 11             Q.     Okay.    And do you say that you wish their
 12    bodies were thrown in cages and tortured?
 13             A.     I see that I say their bodies should be thrown
 14    in the same cages where they throw millions and millions
 15    of other people's bodies, but there's nothing about
 16    torture.
 17             Q.     Okay.    Does it suffice to say you're not a big
 18    fan of the police?
 19             A.     No.
 20             Q.     You would or would not agree with that?
 21             A.     I would agree with that.
 22             Q.     Is that an accurate portrayal of how you felt
 23    whenever you sent that to your uncle?
 24             A.     Yes.
 25             Q.     Is that an accurate portrayal of how you feel



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 57
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 58 of 65 PageID #: 3220
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    today?
  2             A.     I've calmed down some.         I'm not as angry as I
  3    was when I sent it.
  4             Q.     But the sentiment behind it --
  5             A.     Yes.
  6             Q.     Let me finish that entire question 'cause I
  7    didn't.     The sentiment behind it is the, correct, as how
  8    you feel today?
  9             A.     I think the Department should be abolished.               I
 10    no longer believe that they should be thrown in cages.
 11             Q.     Okay.    Fair enough.
 12                    Prior to the incident on September 17, 2017,
 13    had you had any other run-ins with the police or
 14    interactions with police?
 15             A.     Which police?
 16             Q.     St. Louis PD.
 17             A.     I called an officer in 2012 or 2013 because of
 18    my car had been broken into in the Central West End.
 19    Other than that, I don't remember any interactions with
 20    the SLMPD.
 21             Q.     Okay.    You have -- Have you been arrested by
 22    SLMPD before?
 23             A.     No.
 24             Q.     Okay.    Been charged with any crime by SLMPD?
 25             A.     No.



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 58
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 59 of 65 PageID #: 3221
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1             Q.     Interacted with them in a capac- -- Have you
  2    interacted with them in a capacity through Legal
  3    Services?
  4             A.     Yes.
  5             Q.     And in what capacity?
  6             A.     I can say that they were interacting with a
  7    client of mine and that's all I can say due to
  8    attorney-client privilege.
  9             Q.     Okay, that's fair.
 10                    Anything about that interaction with your
 11    client that caused you to have a negative perspective on
 12    the SLMPD?
 13             A.     Yes.
 14                    MS. DUNCAN:     Can we take just a minute to
 15           compare notes and then I'll come back in?
 16                    (At this point, there was a break taken from
 17                    3:12 p.m. to 3:21 p.m.)
 18                           (Questions by Ms. Duncan)
 19             Q.     I just have a few follow-up for you, sir.              You
 20    said that on September 16 you went to Police Headquarters
 21    with some Milk of Magnesia; is that right?
 22             A.     On September 17.
 23             Q.     That was the 17th?
 24             A.     Yes.
 25             Q.     Okay.    And why did you bring Milk of Magnesia



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 59
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 60 of 65 PageID #: 3222
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    with you on the 17th?
  2             A.     Because it's used to treat exposure to pepper
  3    spray and teargas.
  4             Q.     Did you anticipate that teargas and pepper
  5    spray would be used that day?
  6             A.     I didn't know whether they would.
  7             Q.     Okay.    I want to narrow in on when you knew
  8    that either mace, pepper spray, or teargas was being
  9    deployed.     I know that you said a -- you learned it the
 10    day after.      Did you learn it the day after September 15?
 11             A.     I think so, yes.
 12             Q.     Okay.    So, then you would have learned about
 13    it on September the 16th; correct?
 14             A.     That -- Yes, that's approximately correct.
 15             Q.     Okay.    And you still went out on September the
 16    16th to Police Headquarters; is that right?
 17             A.     I went to Police Headquarters on the 17th?
 18             Q.     I'm sorry.     You went to Central West End on
 19    the 16th?
 20             A.     Yes.
 21             Q.     Okay.    And you did that even though you knew
 22    that mace, pepper spray, or teargas was deployed the day
 23    before?
 24             A.     Yes.
 25             Q.     Okay.    And then did you know whether or not



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 60
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 61 of 65 PageID #: 3223
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    there was mace, pepper spray, or teargas deployed on the
  2    16th?
  3             A.     I do not know.
  4             Q.     Okay.    Do you remember -- This may be the same
  5    question.     Do you remember hearing about teargas or mace
  6    or pepper spray being deployed on the 16th?
  7             A.     No.
  8             Q.     Okay.    So, on the seven- -- September 17, you
  9    would have known that either on September 15 or 16
 10    teargas, mace, or pepper spray had been deployed during
 11    these protests; is that fair?
 12             A.     Yes, I wouldn't know what, necessarily, I
 13    don't think, but I knew that there had been chemical
 14    agents used.
 15             Q.     Okay.    And that did not deter you from going
 16    out those three days; is that correct?
 17             A.     Correct.
 18                    MS. DUNCAN:     Okay.     I have no further
 19           questions at this time.
 20                    MR. ROTHERT:      Okay, we'll review and sign.
 21                    (Deposition adjourned at 3:24 p.m.)
 22                             (SIGNATURE RESERVED)
 23
 24
 25



                               MASUGA REPORTING SERVICE
                                     314/680-2424
                                                                           Page 61
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 62 of 65 PageID #: 3224
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1    STATE OF                          )
                                         ) SS
  2    COUNTY OF                         )
  3
  4               I, WILLIAM PATRICK MOBLEY, do hereby state that
  5    the foregoing statements are true and correct to the best
  6    of my knowledge and belief.
  7
  8
  9
 10
 11                        _____________________________
                              WILLIAM PATRICK MOBLEY
 12
 13
 14
 15               Subscribed and sworn to before me this _____ day
 16    of ______, 2019.
 17
 18
 19
 20
                           ____________________________
 21                                NOTARY PUBLIC
 22
       My Commission Expires:
 23
 24
 25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                           Page 62
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 63 of 65 PageID #: 3225
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1                        DEPOSITION CORRECTION SHEET
                      DEPOSITION OF WILLIAM PATRICK MOBLEY
  2
  3    In Re: MALEEHA AHMAD, et al vs. CITY OF ST. LOUIS
       No. 4:17-CV-2455 CDP
  4
  5    Page:   Line:                Should Read:
       Reason:
  6
       Page:   Line:                Should Read:
  7    Reason:
  8    Page:   Line:                Should Read:
       Reason:
  9
       Page:   Line:                Should Read:
 10    Reason:
 11    Page:   Line:                Should Read:
       Reason:
 12
       Page:   Line:                Should Read:
 13    Reason:
 14    Page:   Line:                Should Read:
       Reason:
 15
       Page:   Line:                Should Read:
 16    Reason:
 17    Page:   Line:                Should Read:
       Reason:
 18
       Page:   Line:                Should Read:
 19    Reason:
 20
 21                     ________________________________
                              SIGNATURE OF DEPONENT
 22
 23
 24
 25


                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                           Page 63
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 64 of 65 PageID #: 3226
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


  1                             C E R T I F I C A T E
  2
  3               I, Sara Alice Masuga, Certified Shorthand
  4    Reporter and Certified Court Reporter within and for the
  5    States of Illinois and Missouri, DO HEREBY CERTIFY that
  6    pursuant to agreement between counsel that on January 28,
  7    2019, at the offices of the ACLU, 906 Olive Street,
  8    St. Louis, Missouri, there appeared before me the
  9    aforementioned witness, and having been duly sworn to
 10    tell the whole truth, was examined, and the examination
 11    was taken down in shorthand by me and afterwards
 12    transcribed upon the computer, and said transcription is
 13    herewith returned.
 14               IN WITNESS WHEREOF, I have hereunto subscribed my
 15    name this 9th day of February, 2019.
 16
 17
 18
 19
 20
                          ______________________________
 21                         Sara Alice Masuga, CSR, CCR
                               IL CSR No. 084-002993
 22                               MO CCR No. 1012
 23
 24
 25



                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                           Page 64
Case: 4:17-cv-02455-CDP Doc. #: 144-2 Filed: 04/04/19 Page: 65 of 65 PageID #: 3227
                        MALEEHA AHMAD, et al v. CITY OF ST. LOUIS
                Deposition of WILLIAM PATRICK MOBLEY taken on 01/28/2019


                             MASUGA REPORTING SERVICE
                               2033 Hiawatha Avenue
                             St. Louis, MO 63143-1215
                                   (314)680-2424

       February 9, 2019

       ACLU
       Attn: Anthony E. Rothert, Esq.
       906 Olive Street
       Suite 1130
       St. Louis, MO 63101
       In Re: MALEEHA AHMAD, et al vs. CITY OF ST. LOUIS
       No. 4:17-CV-2455 CDP

       Dear Mr. Rothert:

       Enclosed herewith, please find your copy of the
       deposition transcript of WILLIAM PATRICK MOBLEY taken in
       the above-styled matter along with the original signature
       page of same.
       Please have the deponent read your copy of the
       transcript, note any corrections to be made, sign the
       original signature page, have the deponent's signature
       notarized where indicated, and return the signed
       signature page and correction sheets to Ms. Duncan for
       proper filing of the original transcript with the Court.

       Thank you for your attention to this matter.

       Sincerely,

       MASUGA REPORTING SERVICE


       Sara Alice Masuga, CSR, CCR

       cc:    Ms. Duncan




                              MASUGA REPORTING SERVICE
                                    314/680-2424
                                                                           Page 65
